Office Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Comments
1. The amendment received on 02/01/2022 is acknowledged and has been carefully
reviewed.

2. The reply to the restriction requirement was received on 10/20/2022. Figures 1.1-1.7 were chosen - new drawings and specification was acknowledged and carefully reviewed.

Claim Objection
For proper form (37 CFR 1.153 or 37 CFR 1.1025) and to avoid confusion about the number of inventors, the claim should be amended to read:
‐‐ We claim: The ornamental design for a loudspeaker as shown and described. ‐‐

35 U.S.C. 112 (a) & (b) Rejection
The claim is rejected under 35 U.S.C. 112 (a) & (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.
 
1. The claim is indefinite and non-enabling because the location and depth of the surface seen in the front view cannot be clearly determined specifically, on FIG. 1.1 . The question is raised to where the circular surface colored in gray is located and the depth of the surface. Due to the absence of sufficient disclosure, the exact appearance of the claim is left to conjecture. Clarification is required.


    PNG
    media_image1.png
    360
    770
    media_image1.png
    Greyscale


2. The claim is indefinite and non-enabling because the location and depth of surfaces seen in the front view cannot be clearly determined specifically, on FIG. 1.1 . The question is raised to where each surface colored in gray and the black surface pointed to, is located and the depth of each surface. Due to the absence of sufficient disclosure, the exact appearance of the claim is left to conjecture. Clarification is required.

    PNG
    media_image2.png
    993
    571
    media_image2.png
    Greyscale


 3. The claim is indefinite and non-enabling because the location and depth of surfaces seen in the perspective view cannot be clearly determined specifically, on FIG. 1.2 . The question is raised to where each surface colored in gray is located and the depth of each surface. Due to the absence of sufficient disclosure, the exact appearance of the claim is left to conjecture. Clarification is required.

    PNG
    media_image3.png
    337
    322
    media_image3.png
    Greyscale


4. The claim is indefinite and non-enabling because the location and depth of surfaces seen in the back view cannot be clearly determined specifically, on FIG. 1.3. The question is raised to where each surface colored in gray is located and the depth of each surface. Due to the absence of sufficient disclosure, the exact appearance of the claim is left to conjecture. Clarification is required.

    PNG
    media_image4.png
    759
    588
    media_image4.png
    Greyscale


5. In the bottom view, FIG. 1.3, there are surfaces colored in gray that are shown on each side of the bottom view, whereas on the right side view, FIG. 1.6, the same surfaces are not shown. The black oval in FIG. 1.6 is where the surface appears to be in FIG. 1.3 but is not shown. The question is raised to where the surfaces are located. Clarification is required.  

    PNG
    media_image5.png
    1042
    1489
    media_image5.png
    Greyscale


6. The claim is indefinite and non-enabling because the location and depth of surfaces seen in the top view cannot be clearly determined specifically, on FIG. 1.4. The question is raised to where each surface colored in gray is located and the depth of each surface. Due to the absence of sufficient disclosure, the exact appearance of the claim is left to conjecture. Clarification is required.

    PNG
    media_image6.png
    1438
    785
    media_image6.png
    Greyscale


7. The claim is indefinite and non-enabling because the location and depth of surfaces seen in the bottom view cannot be clearly determined specifically, on FIG. 1.5. The question is raised to where each surface colored in gray is located and the depth of each surface. Due to the absence of sufficient disclosure, the exact appearance of the claim is left to conjecture. Clarification is required.

    PNG
    media_image7.png
    433
    599
    media_image7.png
    Greyscale


8. The claim is indefinite and non-enabling because the location and depth of surfaces seen in the bottom view cannot be clearly determined specifically, on FIG. 1.5. The question is raised to where each surface colored in gray is located and the depth of each surface. Due to the absence of sufficient disclosure, the exact appearance of the claim is left to conjecture. Clarification is required.


    PNG
    media_image8.png
    1416
    1176
    media_image8.png
    Greyscale


9. The claim is indefinite and non-enabling because the location and depth of surfaces seen in the bottom view cannot be clearly determined specifically, on FIG. 1.6. The question is raised to where each surface colored in gray or circled is located and the depth of each surface. The six surfaces circled (a) are seen in the right and left views but are not shown in other views, therefore the depth is indefinite. The two circles colored in gray and pointed to (b) have surfaces inside each circle and the depth of those surfaces is unknown. The six circles colored in gray (c) have surfaces inside each circle and the depth of those surfaces are unknown. Due to the absence of sufficient disclosure, the exact appearance of the claim is left to conjecture. Clarification is required.


    PNG
    media_image9.png
    1033
    1208
    media_image9.png
    Greyscale



10.  In both sides of FIG. 1.2 there are round surfaces circled, whereas in the same location in FIG. 1.6, the same surfaces are not shown. The drawings are shown inconsistently. Clarification is required.

    PNG
    media_image10.png
    1065
    671
    media_image10.png
    Greyscale
       
    PNG
    media_image11.png
    982
    618
    media_image11.png
    Greyscale


Conclusion
The claim stands rejected under 35 USC 112 paragraph (a) & (b) as set forth above.

New Drawings
When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter, the same being prohibited by 35 U.S.C. 132 and 37 CFR 1.121. 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN TIANA RAKOS whose telephone number is 571-272‐9558. The examiner can normally be reached on Monday ‐ Friday 9:00AM‐5:00PM.
 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
If attempts to reach the examiner by telephone are unsuccessful, Primary Patent Examiner, Khawaja Anwar, can be reached at telephone number 571-272-7419 or the Examiner’s Supervisor, Lakiya Rogers can be reached at telephone number 571-270-7145. The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866‐217‐9197 (toll‐free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800‐786‐9199 (IN USA OR CANADA) or 571‐272‐1000.
 
/M.T.R./           
Examiner, Art Unit 2916    /K.A/                                             /KHAWAJA ANWAR/                                             Primary Examiner, Art Unit 2912